Case: 14-14595   Date Filed: 05/26/2015   Page: 1 of 2




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14595
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:14-cr-00006-LGW-JEG-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MELVIN EVINS NANCE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (May 26, 2015)

Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-14595    Date Filed: 05/26/2015      Page: 2 of 2


      Melvin Evins Nance plead guilty to escape from custody, in violation of 18

U.S.C. § 751, and the District Court sentenced him to a prison term of 31 months,

well within the Guidelines sentence range of 27 to 33 months. He appeals his

sentence, arguing that the District Court committed procedural error: in

determining the Guidelines sentence range, the court erred in increasing the

sentence range on the ground that he used force against another person. He further

argues that the altercation upon which the court relied was unrelated to the charged

escape and therefore did not consist of relevant conduct.

      We need not reach the merits of Nance’s appeal. The District Court stated at

sentencing that it would have imposed the same sentence based on the 18 U.S.C.

§ 3553(a) sentencing factors, regardless of the Guidelines sentence range. In light

of this statement, any procedural error the court may have committed in calculating

the sentence range was harmless. United States v. Kapordelis, 569 F.3d 1291,

1315 (11th Cir. 2009).

      AFFIRMED.




                                         2